Citation Nr: 1550903	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-20 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a compensable rating for bilateral hearing loss. 

3.  Entitlement to a rating in excess of 10 percent for posttraumatic arthritis, left knee.  

4.  Entitlement to a rating in excess of 10 percent for posttraumatic arthritis, right knee.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and daughter


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to a rating in excess of 50 percent for PTSD, entitlement to a compensable rating for bilateral hearing loss, entitlement to ratings in excess of 10 percent for bilateral knee disabilities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The evidence of record shows the Veteran's PTSD symptomatology at a minimum more nearly approximates occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an evaluation of at least 50 percent for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in October 2011, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased disability evaluation.  Therefore, the appropriate notice has been given in this case with respect to the increased rating claim on appeal.
VA has also satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, lay statements, and hearing transcript are of record.  

The Veteran underwent a VA examination in November 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination in this case is adequate, because it provides the results of a comprehensive examination that fully assessed the symptomatology of the disability at issue.  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the Veteran was assisted by an accredited representative.  The representative and the VLJ asked questions addressing the criteria for entitlement to a higher disability evaluation.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through testimony and questioning, demonstrated actual knowledge of the criteria necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.  The Board will therefore review the merits of the Veteran's claim, de novo.  




Analysis of the Claim

The Veteran seeks a rating in excess of 30 percent for his service-connected PTSD.  In a March 2013 correspondence, the Veteran's representative contended the Veteran's PTSD symptomatology was severe enough to warrant a 70 percent rating and a TDIU.  In support of this assertion, the representative points to findings made by a Dr. E.V. in a June 2012 psychiatric/psychological impairment questionnaire. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

Service connection for PTSD was originally granted by rating decision dated in December 2005, and a 30 percent rating was assigned.  In March 2011, the Veteran initiated a claim for an increased rating; however, a rating decision dated in May 2012 continued the previously assigned 30 percent disability evaluation.  The Veteran timely appealed.    

Under the rating schedule, a 30 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation for psychiatric disability is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 21 to 30 involves behavior that is considerably influenced by delusions or hallucinations or involves a serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.  

According to a June 2012 statement from Dr. Eileen Venable, who had treated the Veteran since September 2005, the Veteran's PTSD caused deficiencies in family relations and mood.  His disability also was found to cause difficulty adapting to stressful circumstances and unprovoked hostility/irritability.  In addition, the examiner noted the Veteran's intrusive recollections of his traumatic experiences.  He was found to exhibit depression, which affected his ability to function independently, appropriately and effectively.  Mild to moderate memory, attention and concentration deficits were noted.  For example, the Veteran was described as having difficulty with maintaining a regular schedule and routine.  The clinician also stated the Veteran would experience moderate difficulty with responding to changes in a work setting, as well as mild difficulties with traveling to unfamiliar places.   He was taking several medications for his psychiatric disability, to include Venlafaxine and Zolpidem.  The physician diagnosed the Veteran with PTSD, and assigned a GAF score ranging from 55 to 70 over the previous year.  Dr. Venable stated the Veteran had minimized his complaints for several years.  In addition, the clinician stated the Veteran would not be capable of performing full time competitive work as a result of his psychological symptoms and limitations.  

A VA psychiatric evaluation, which included an in-person interview and a review of the claims files, was conducted in November 2011.  The Veteran reported intense psychological distress to certain cues, efforts to avoid thoughts and feelings associated with his in-service trauma, efforts to avoid people and places that make him think about his traumatic experiences, diminished interest in previously enjoyable activities, and a feeling of detachment.  He also endorsed feelings of irritability, difficulty concentrating, depressed mood, and hypervigilance.  
He reported that he retired after 33 years as a ward supervisor for the a state hospital, in part, because he was experiencing stress that caused problems with his supervisor.  He stated he lived with his wife and daughter, and related with them well.  He also reported a close relationship with a brother, who also served in Vietnam.  He stated he attended church regularly.  The diagnosis was chronic PTSD, and the examiner assigned a GAF score of 65.  The examiner noted the Veteran continued to experience chronic PTSD, but found his disability would not preclude physical or sedentary employment.  

In April 2010 the Veteran underwent a psychiatric assessment in conjunction with his claim for Social Security Disability Insurance (SSDI).  In sum, the clinician concluded the Veteran exhibited much of the same manifestation noted by the examiners above.  Specifically, the clinician found the Veteran's PTSD caused restriction of daily activities, difficulty maintaining social functioning, concentration impairments, anxiety, and depression.  Based on this evaluation, the SSA awarded the Veteran SSDI benefits in part as a result of his affective/mood disorder.  

The Veteran's wife has also submitted statements on his behalf, relative to symptoms she has personally observed.  Specifically, she has reported the Veteran has nightmares and difficulty sleeping, trouble socializing, exhibits signs of depressed mood, and irritability toward her and the Veteran's daughter.  She has also indicated the Veteran becomes easily startled, and also stated the Veteran has periods of difficulty expressing himself.  

During his above-noted Travel Board hearing, the Veteran again reported experiencing manifestations of depression, anxiety, irritability, decreased socialization, difficulty sleeping, and memory/concentration deficits. 

A Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the United States Court of Appeals for Veterans Claims (Court) held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.  While symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). 

Based on the relevant evidence, the Board finds the Veteran's PTSD symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity due to his PTSD symptomatology, warranting at least a 50 percent rating.  His social isolation and irritability, as reported throughout the pendency of the claim on appeal, resulted in diminution in family relations and difficulty with his former supervisor.  The Veteran has also endorsed frequent anxiety and depression that affects his ability to effectively function.  In addition, the Veteran reported problems with memory and concentration.  Further, both the Veteran's private psychiatric provider and the VA examiner noted evidence of chronic sleep impairments.  The Board finds these symptoms most closely approximate the criteria for a 50 percent rating for PTSD. 

The Board notes that there is some conflict in the evidence as to the severity of the Veteran's PTSD.  The Veteran's GAF score was found to have ranged between 55 and 70 for the period of June 2011 to June 2012.  Moreover, although Dr. E.V. concluded that the Veteran was unable to sustain work due to his PTSD, the VA examiner in November 2011 concluded the Veteran's PTSD resulted in signs and symptoms that would cause only occasional decrease in work efficiency and ability to perform occupational tasks.  Of note, the Veteran's treating clinician has indicated the Veteran has a propensity to minimize his reported symptoms, as well as the severity of those symptoms.  Based on the above, the Board finds the Veteran's PTSD symptomatology, at a minimum, satisfies the criteria for a 50 percent rating throughout the appeal period.


ORDER

Entitlement to an evaluation of 50 percent for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

With respect to the claim for PTSD, it cannot be determined whether a rating in excess of 50 percent is warranted as the evidence on file is somewhat in conflict and no VA examination of the disability has been conducted since 2011.  

Relative to the Veteran's appeals for increased ratings for his bilateral knee and hearing loss disabilities, the Board observes the Veteran most recently underwent VA examinations to assess these disabilities in April and June 2012 respectively.  In addition, during his September 2015 Travel Board hearing, the Veteran reported a worsening of these conditions.  VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old to adjudicate the Veteran's claim. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

As a result of the Board's grant of at least a 50 percent rating for PTSD, the Veteran now meets the rating criteria for TDIU under 38 C.F.R. § 4.16(a).  Additionally, the Board has found new examinations are necessary to properly evaluate the Veteran's service-connected disabilities on appeal.  These examinations should include an assessment of the effects those disabilities have on the Veteran's ability to obtain and maintain substantially gainful employment.  As such, the issue of entitlement to TDIU is remanded for RO reconsideration.  

Consequently, additional development is required prior to final adjudication by the Board.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran dated from August 2012 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  The AMC/RO should then schedule the Veteran for an appropriate examination to determine the current severity of his service-connected PTSD, bilateral knee, and bilateral hearing loss disabilities.  The record, including a copy of this remand, must be made available to the examiner(s) in conjunction with the examinations.  All indicated tests and studies must be accomplished.  The examiner will provide accurate and fully descriptive assessments of the above service-connected disabilities.  

Relative to the Veteran's service-connected PTSD, the examiner will provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must enter a complete multi-axial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

With regard to the Veteran's bilateral knee disabilities, all medically indicated special tests, including x-rays, should be accomplished, and all subjective complaints and objective symptoms must be documented.  Range of motion findings pertinent to the Veteran's bilateral knees must be obtained with a goniometer and reported in degrees, to include on repetitive motion testing, during flare-ups (if possible), and in consideration of any additionally limited motion due to pain, weakened movement, incoordination and/or instability of the joint. 

Finally, relative to the Veteran's bilateral hearing loss disability, the examiner is directed to conduct all necessary testing, including pure tone threshold testing and word recognition testing using the Maryland CNC word list.  The examiner should also fully describe the functional effects of the Veteran's bilateral hearing loss disability on his occupational functioning and daily activities.  A complete rationale for all opinions must be provided.  

3.  Thereafter, the Veteran should be scheduled for a VA evaluation by a vocational specialist to ascertain the functional impact that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation. 

The specialist is requested to address the impact of the Veteran's service-connected disabilities (including PTSD, bilateral hearing loss, and bilateral knee posttraumatic arthritis) on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should detail the functional effects the Veteran's service-connected disabilities would have on his ability to perform physical and sedentary tasks.

4.  After the above, the AMC/RO will re-adjudicate the issues on appeal.  If any benefit is denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period to respond.  Thereafter, return the matter to the Board if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


